        Case: 3:19-cv-01061-jdp Document #: 22 Filed: 10/30/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DONALD P. HOUSE,

                              Plaintiff,                           OPINION and ORDER
           v.
                                                                       19-cv-1061-jdp
 MS. P. DEROUIN and MS. S. PLASCH,

                              Defendants.


       Plaintiff Donald P. House, appearing pro se, is a former inmate at the Wisconsin

Department of Corrections’ Chippewa Valley Correctional Treatment Facility. I granted House

leave to proceed on claims that facility staff violated his First Amendment right to practice his

religion by blocking him from participating in any religious activities for a period of time while

he was completing a “behavior contract.” Defendants have filed a motion for summary

judgment contending that House failed to exhaust the administrative remedies for his claims.

Dkt. 18.

       Because House was a prisoner at the time he filed this lawsuit, the Prison Litigation

Reform Act required him to exhaust all available administrative remedies before filing a lawsuit

in federal court about prison conditions. 42 U.S.C. § 1997e(a). To comply with § 1997e(a), a

prisoner must take each step in the administrative process, Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002), which includes following instructions for filing an initial grievance,

Cannon v. Washington, 418 F.3d 714, 718 (7th Cir. 2005), as well as filing all necessary appeals,

Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005), “in the place, and at the time, the

prison’s administrative rules require,” Pozo, 286 F.3d at 1025. To exhaust administrative

remedies in Wisconsin, inmates must follow the inmate complaint review process set forth in
        Case: 3:19-cv-01061-jdp Document #: 22 Filed: 10/30/20 Page 2 of 3




Wisconsin Administrative Code Chapter DOC 310. The purpose of these requirements is to

give the prison administrators a fair opportunity to resolve the grievance without litigation.

Woodford v. Ngo, 548 U.S. 81, 88–89 (2006). Failure to exhaust administrative remedies under

§ 1997e(a) is an affirmative defense that must be proven by the defendants. Davis v. Mason,

881 F.3d 982, 985 (7th Cir. 2018).

       Defendants say that House did not file any grievances about being blocked from

religious services. They provide a copy of his grievance history report supporting this: the only

grievance listed on the report was a complaint that a doctor “wrote untrue complaints about

him.” Dkt. 20-1. House did not respond to defendants’ summary judgment motion, so I accept

their evidence as undisputed. I will grant their motion for summary judgment and dismiss this

case. But that dismissal will be without prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir.

2004) (dismissal for failure to exhaust is always without prejudice). Because House is no longer

a prisoner, the PLRA’s exhaustion requirement would not apply to a new lawsuit he brings

about these claims. See § 1997e(a) (exhaustion requirement applies to actions brought by

“prisoner[s] confined in any jail, prison, or other correctional facility.”); Kaba v. Stepp, 458 F.3d

678, 680 (7th Cir. 2006) (“exhaustion would no longer be a problem if [plaintiff] were to

re-file, because that rule applies only to prisoners”); cf. Kerr v. Puckett, 138 F.3d 321, 323 (7th

Cir. 1998) (section 1997e(e) limitation on recovery for mental or emotional injury did not

apply to plaintiff who filed lawsuit after release).




                                                 2
Case: 3:19-cv-01061-jdp Document #: 22 Filed: 10/30/20 Page 3 of 3




                                   ORDER

IT IS ORDERED that:

1. Defendants’ motion for summary judgment on exhaustion grounds, Dkt. 18, is
   GRANTED.

2. This case is DISMISSED without prejudice.

3. The clerk of court is directed to enter judgment for defendants and close the case.

Entered October 30, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
